 1 Eugene P. Ramirez (State Bar No. 134865)
    epr@manningllp.com
 2 Lynn Carpenter (State Bar No. 310011)
    llc@manningllp.com
 3 MANNING & KASS
     ELLROD, RAMIREZ, TRESTER LLP
 4 801 S. Figueroa St, 15th Floor
   Los Angeles, California 90017-3012
 5 Telephone: (213) 624-6900
   Facsimile: (213) 624-6999
 6
   Attorneys for Defendant, OFFICER
 7 STEPHANIE JOHNIGAN
 8                          UNITED STATES DISTRICT COURT
 9          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11 DANIEL TURNER, an individual,                    Case No. 2:18-CV-3405-DDP(KSx)
12                 Plaintiff,                       [The Hon. Dean D. Pregerson,
                                                    Magistrate, Karen L. Stevenson]
13         v.
14 CITY OF LOS ANGELES; OFFICER
   STEPHANIE JOHNIGAN; OFFICER                      STIPULATION FOR ENTRY OF
15 VERONICA PADILLA; OFFICER                        PROTECTIVE ORDER RE
   ANTONIO RAMIREZ; OFFICER                         CONFIDENTIAL DOCUMENTS
16 LIDIA LEON; OFFICER GLORIA
   VELEZ; OFFICER JUAN                              Complaint Filed: 04/23/18
17 GONZALEZ; and DOES 1-10,                         Sched. Conf.:    08/27/18 at 1:30 p.m.
18                 Defendants.
19
20
21         Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure and based on
22 the parties’ Amended Stipulation for Protective Order filed on November 26,
23 2018, the terms of the protective order to which the parties have agreed are
24 adopted as a Protective Order of this Court (which generally shall govern the
25 pretrial phase of this action) except to the extent, as set forth below, that those
26 terms have been modified by the Court’s amendment of paragraphs 1A, 2.3, 2.5,
27 2.7, 3, 5.1, 5.2, 5.3, 5.4. 6.3, 6.4, 7.1, 7.2, 7.3, 7.4, 7.5, 8, 9.1, 9.2, 10.2, 11, 12.1, and
28 12.2.
                                                            Case No. 2:18-CV-3405-DDP(KSx)
                STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1       AGREED TERMS OF THE PROTECTIVE ORDER AS ADOPTED AND
 2                                 MODIFIED BY THE COURT1
 3
 4 TO THE HONORABLE COURT:
 5          By and through counsel of record in this action, DANIEL TURNER,
 6 ("Plaintiff"), and defendants CITY OF LOS ANGELES and OFFICERS VERONICA
 7 PADILLA, ANTONIO RAMIREZ, LIDIA LEON, GLORIA VELEZ, and JUAN
 8 GONZALEZ; and OFFICER STEPHANIE JOHNIGAN (together "Defendants")
 9 hereby stipulate and respectfully request that the Court enter a protective order re
10 confidential documents in this matter [and pursuant to Fed. R. Civ. P. 5.2, 7, and 26, as
11 well as U.S. Dist. Ct., C.D. Cal., Local Rules 7-1 and 52-4.1; and any applicable Orders
12 of the Court] – as follows:
13                           GOOD CAUSE STATEMENT
14 1.       GOOD CAUSE STATEMENT.
15          This action is likely to involve confidential peace officer personnel file
16 documents, internal agency evaluative/investigative documents, plaintiff’s medical
17 and/or psychotherapeutic records, as well as personal identifying information of third
18 party witnesses (i.e. addresses, telephone numbers, etc.), for which special protection
19 from public disclosure and from use for any purpose other than prosecution of this
20 action is warranted. Such confidential and proprietary materials and information
21 consist of, among other things, personnel file information, agency decision-making,
22 deliberative process, and internal evaluation/analysis; plaintiff’s confidential medical
23 and/or psychotherapeutic treatment information; and personal identifying information
24 of any third party witnesses, otherwise generally unavailable to the public, or which
25 may be privileged or otherwise protected from disclosure under state or federal statutes,
26
     1
27     The Court’s additions to the agreed terms of the Protective Order are generally indicated in bold
     typeface, and the Court’s deletions are indicated by lines through the text being deleted.
28

                                             2              Case No. 2:18-CV-3405-DDP(KSx)
                STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1 court rules, case decisions, or common law.
 2         Accordingly, to expedite the flow of information, to facilitate the prompt
 3 resolution of disputes over confidentiality of discovery materials, to adequately protect
 4 information the parties are entitled to keep confidential, to ensure that the parties are
 5 permitted reasonable necessary uses of such material in preparation for and in the
 6 conduct of trial, to address their handling at the end of the litigation, and serve the ends
 7 of justice, a protective order for such information is justified in this matter. It is the
 8 intent of the parties that information will not be designated as confidential for tactical
 9 reasons and that nothing be so designated without a good faith belief that it has been
10 maintained in a confidential, non-public manner, and there is good cause why it should
11 not be part of the public record of this case.
12         A.     PURPOSES AND LIMITATIONS.
13         The parties acknowledge that this Stipulation and associated Protective Order
14 does not confer blanket protections on all disclosures or responses to discovery and that
15 the protection it affords extends only to the specified information or items that are
16 entitled to treatment as confidential.
17         The parties further acknowledge, as set forth below, that this Stipulation and
18 Protective Order creates no entitlement to file confidential information under seal,
19 except to the extent specified herein; Central District Local Rules 79-5.1 and 79-5.2
20 set(s) forth the procedures that must be followed and reflects the standards that will be
21 applied when a party seeks permission from the court to file material under seal.
22         Nothing in this Stipulation or associated and Protective Order shall be construed
23 so as to require or mandate that any Party disclose or produce privileged information or
24 records that could be designated as Confidential Documents/Protected Material
25 hereunder.
26 2.      DEFINITIONS.
27         2.1.   Party: any party to this action, including all of its officers, directors,
28 employees, agents, consultants, retained experts, house counsel and outside counsel

                                             3              Case No. 2:18-CV-3405-DDP(KSx)
                STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1 (and/or the support staff thereof).
 2        2.2.   Disclosure or Discovery Material: all items or information, regardless of
 3 the medium or manner generated, stored or maintained (including, among other things,
 4 testimony, transcripts, or tangible things) that are produced – or generated in
 5 disclosures or responses to discovery – by any Party in this matter.
 6        2.3.   “Confidential” Information or Items: information (regardless of the
 7 medium or how generated, stored, or maintained) or tangible things that qualify for
 8 protection under standards developed under Federal Rule of Civil Procedure 26(c)
 9 and/or applicable federal privileges and as specified above in the Good Cause
10 Statement.       This material includes, but is not limited to, medical records,
11 psychotherapeutic records, and autopsy photographs; as well as peace officer personnel
12 records as defined by California Penal Code sections 832.8, 832.5, 832.7 and the
13 associated case law; and other similar confidential records designated as such.
14        2.4.   Receiving Party: a Party that receives Disclosure or Discovery Material
15 from a Producing Party, including a Party that has noticed or subpoenaed and is taking
16 a deposition or comparable testimony.
17        2.5.   Producing Party: a Party or non-party that produces Disclosure or
18 Discovery Material in this action, including a Party that is defending a deposition
19 noticed or subpoenaed by another Party; additionally, for the limited purpose of
20 designating testimony subject to this Stipulation and Protective Order pursuant to
21 section 6.2(b) (infra), a “Producing Party” shall also be construed to include a Party
22 that is attending and/or participating in a non-party deposition noticed/subpoenaed by
23 another Party.
24        2.6.   Designating Party: a Party or non-party public entity employer of a Party
25 that designates information or items that it produces in disclosures or in responses to
26 discovery as “CONFIDENTIAL.”
27        2.7.   Protected Material:     any Disclosure or Discovery Material that is
28 designated as “CONFIDENTIAL” under the provisions of this Stipulation and

                                           4              Case No. 2:18-CV-3405-DDP(KSx)
              STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1 Protective Order. (The term “Confidential Document” shall be synonymous with the
 2 term “Protected Material” for the purposes of this Stipulation and any associated
 3 Protective Order.)
 4         2.8.   Outside Counsel: attorneys who are not employees of a Party but who are
 5 retained to represent or advise a Party in this action (as well as their support staffs).
 6         2.9.   House Counsel: attorneys who are employees of a Party (as well as their
 7 support staffs).
 8         2.10. Counsel (without qualifier): Outside Counsel and House Counsel (as well
 9 as their support staffs).
10         2.11. Expert: a person with specialized knowledge or experience in a matter
11 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
12 expert witness or as a consultant in this action and who is not a past or a current
13 employee of a Party and who, at the time of retention, is not anticipated to become an
14 employee of a Party or a competitor of a Party’s; as well as any person retained,
15 designated, or disclosed by a Party as an expert pursuant to Federal Rule of Civil
16 Procedure 26(a)(2) or other applicable discovery Rules or statutes.
17         2.12. Professional Vendors: persons or entities that provide litigation support
18 services (e.g., photocopying; videotaping; translating; preparing exhibits or
19 demonstrations; and/or organizing, storing, retrieving data in any form or medium;
20 etc.); and their employees and subcontractors.
21 3.      SCOPE OF PROTECTION.
22         The protections conferred by this Stipulation and its associated Protective Order
23 cover not only Protected Material/Confidential Documents (as defined above), but also
24 (1) any information copied or extracted from Protected Material; (2) all copies,
25 excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
26 conversations, or presentations by Parties or their Counsel that might reveal Protected
27 Material. However, the protections conferred by this Stipulation and its associated
28 Protective Order do not cover the following information: (a) any information that is in

                                           5              Case No. 2:18-CV-3405-DDP(KSx)
              STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1 the public domain at the time of disclosure to a Receiving Party or becomes part of the
 2 public domain after its disclosure to a Receiving Party as a result of publication not
 3 involving a violation of this Order, including becoming part of the public record
 4 through trial or otherwise; and (b) any information known to the Receiving Party prior
 5 to the disclosure or obtained by the Receiving Party after the disclosure from a source
 6 who obtained the information lawfully and under no obligation of confidentiality to the
 7 Designating Party.
 8         Except to the extent specified herein (if any), any use of Protected Material at
 9 trial shall not be governed by this Order, but may be governed by a separate agreement
10 or order.
11         **Any use of Protected Material at trial shall be governed by the Orders of
12 the trial judge: this Stipulation and its associated Protective Order does not
13 govern the use of Protected Material at trial.
14 4.      DURATION OF PROTECTION.
15         Even after final disposition of this litigation, the confidentiality obligations
16 imposed by this Order shall remain in effect until a Designating Party agrees otherwise
17 in writing or a court order otherwise directs.
18         Final disposition shall be deemed to be the later of (1) dismissal of all claims and
19 defenses in this action, with or without prejudice; and (2) final judgment herein after
20 the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of
21 this action, including the time limits for filing any motions or applications for extension
22 of time pursuant to applicable law.
23 5.      DESIGNATION          OF     PROTECTED          MATERIAL/CONFIDENTIAL
           DOCUMENTS.
24
25         5.1.   Exercise of Restraint and Care in Designating Material for Protection.
26         Each Party or non-party that designates information or items for protection under
27 this Stipulation and its associated Protective Order must take care to limit any such
28 designation to specific material that qualifies under the appropriate standards. A

                                            6              Case No. 2:18-CV-3405-DDP(KSx)
               STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1 Designating Party must take care to designate for protection only those parts of
 2 material, documents, items, or oral or written communications that qualify – so that
 3 other portions of the material, documents, items or communications for which
 4 protection is not warranted are not swept unjustifiably within the ambit of this Order.
 5         Mass, indiscriminate, or routine designations are prohibited. Designations that
 6 are shown to be clearly unjustified, or that have been made for an improper purpose
 7 (e.g., to unnecessarily encumber or impede the case development process, or to impose
 8 unnecessary expenses and burdens on other parties), may expose the Designating Party
 9 to sanctions.
10         If it comes to a Party’s or a non-party’s attention that information or items that it
11 designated for protection do not qualify for protection at all, or do not qualify for the
12 level of protection initially asserted, that Party or non-party must promptly notify all
13 other parties that it is withdrawing the mistaken designation.
14         5.2.    Manner and Timing of Designations. Except as otherwise provided in this
15 Order, or as otherwise stipulated or ordered, material that qualifies for protection under
16 this Order must be clearly so designated before the material is disclosed or produced.
17         Designation in conformity with this Order requires:
18         (a)     for information in documentary form (apart from transcripts of depositions
19 or other pretrial or trial proceedings, and regardless of whether produced in hardcopy or
20 electronic form), that the Producing Party affix the legend “CONFIDENTIAL” to each
21 page that contains Protected Material. If only a portion or portions of the material on a
22 page qualifies for protection, the Producing Party also must clearly identify the
23 protected portion(s) (e.g., by making appropriate markings in the margins) and must
24 specify, for each portion that it is “CONFIDENTIAL.” The placement of such
25 “CONFIDENTIAL” stamp on such page(s) shall not obstruct the substance of the
26 page’s (or pages’) text or content.
27         A Party or non-party that makes original documents or materials available for
28 inspection need not designate them for protection until after the inspecting Party has

                                              7              Case No. 2:18-CV-3405-DDP(KSx)
                 STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1 indicated which material it would like copied and produced. During the inspection and
 2 before the designation, all of the material made available for inspection shall be deemed
 3 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
 4 copied and produced, the Producing Party must determine which documents, or
 5 portions thereof, qualify for protection under this Order. Then, before producing the
 6 specified documents, the Producing Party must affix the “CONFIDENTIAL” legend to
 7 each page that contains Protected Material. If only a portion or portions of the material
 8 on a page qualifies for protection, the Producing Party also must clearly identify the
 9 protected portion(s) (e.g., by making appropriate markings in the margins).
10         (b)     for testimony given in deposition or in other pretrial or trial proceedings,
11 that the Party or non-party offering or sponsoring the testimony identify on the record,
12 before the close of the deposition, hearing, or other proceeding, all protected testimony,
13 and further specify any portions of the testimony that qualify as “CONFIDENTIAL.”
14 When it is impractical to identify separately each portion of testimony that is entitled to
15 protection, and when it appears that substantial portions of the testimony may qualify
16 for protection, the Producing Party may invoke on the record (before the deposition or
17 proceeding is concluded) a right to have up to twenty (20) days to identify the specific
18 portions of the testimony as “CONFIDENTIAL.” Only those portions of the testimony
19 that are appropriately designated as “CONFIDENTIAL” for protection within the 20
20 days shall be covered by the provisions of this Stipulation and its associated Protective
21 Order.
22         The court reporter must affix to each such transcript page containing Protected
23 Material the legend “CONFIDENTIAL,” as instructed by the Producing Party.
24         (c)     for information produced in some form other than documentary, and for
25 any other tangible items (including but not limited to information produced on disc or
26 electronic data storage device), that the Producing Party affix in a prominent place on
27 the exterior of the container or containers in which the information or item is stored the
28 legend “CONFIDENTIAL.” If only portions of the information or item warrant

                                              8              Case No. 2:18-CV-3405-DDP(KSx)
                 STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1 protection, the Producing Party, to the extent practicable, shall identify the protected
 2 portions, specifying the material as “CONFIDENTIAL.”
 3         5.3.   Inadvertent Failures to Designate. If timely corrected (preferably, though
 4 not necessarily, within 30 days of production or disclosure of such material), an
 5 inadvertent failure to designate qualified information or items as “CONFIDENTIAL”
 6 does not, standing alone, waive the Designating Party’s right to secure protection
 7 under this Stipulation and its associated Protective Order for such material. If
 8 material is appropriately designated as “CONFIDENTIAL” after the material was
 9 initially produced, the Receiving Party, on timely notification of the designation, must
10 make reasonable efforts to assure that the material is treated in accordance with this
11 Stipulation and its associated Protective Order.
12         5.4.   Alteration of Confidentiality Stamp Prohibited. A Receiving Party shall
13 not alter, edit, or modify any Protected Material so as to conceal, obscure, or remove a
14 “CONFIDENTIAL” stamp or legend thereon; nor shall a Receiving Party take any
15 other action so as to make it appear that Protected Material is not subject to the terms
16 and provisions of this Stipulation and its associated Protective Order. However,
17 nothing in this section shall be construed so as to prevent a Receiving Party from
18 challenging a confidentiality designation subject to the provisions of section 6, infra.
19 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS.
20         6.1.   Timing of Challenges.         Any Party or non-party may challenge a
21 designation of confidentiality at any time that is consistent with the Court's Scheduling
22 Order. Unless a prompt challenge to a Designating Party’s confidentiality designation
23 is necessary to avoid foreseeable substantial unfairness, unnecessary economic burdens,
24 or a later significant disruption or delay of the litigation, a Party does not waive its right
25 to challenge a confidentiality designation by electing not to mount a challenge promptly
26 after the original designation is disclosed.
27         6.2.   Meet and Confer. Prior to challenging a confidentiality designation, a
28 Challenging Party shall initiate a dispute resolution process by providing written notice

                                            9              Case No. 2:18-CV-3405-DDP(KSx)
               STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1 of each specific designation it is challenging, and describing the basis (and supporting
 2 authority or argument) for each challenge. To avoid ambiguity as to whether a
 3 challenge has been made, the written notice must recite that the challenge to
 4 confidentiality is being made in accordance with this specific paragraph of the
 5 associated Protective Order. The parties shall attempt to resolve each challenge in good
 6 faith and must begin the process by conferring directly (in voice to voice dialogue,
 7 either in person, telephonically, or by other comparable means, but not by
 8 correspondence) within 14 days of the date of service of notice.
 9         In conferring, the Challenging Party must explain the specific basis for its belief
10 that the confidentiality designation was not proper and must give the Designating Party
11 an opportunity to review the designated material, to reconsider the circumstances, and,
12 if no change in designation is offered, to explain the basis for the chosen designation. A
13 Challenging Party may proceed to the next stage of the challenge process only if it has
14 engaged in this meet and confer process first or establishes that the Designating Party is
15 unwilling to participate in the meet and confer process in a timely manner.
16         Frivolous challenges, and those challenges made for an improper purpose (e.g.,
17 to harass or impose unnecessary expenses and burdens on other parties), may expose
18 the Challenging Party to sanctions.
19         6.3.   Judicial Intervention. If the Parties cannot resolve a confidentiality
20 challenge without court intervention, the Challenging Party shall file and serve a
21 motion to remove confidentiality (under the applicable rules for filing and service of
22 discovery motions) within 14 days of the parties agreeing that the meet and confer
23 process will not resolve their dispute, or by the first day of trial of this matter,
24 whichever date is earlier – unless the parties agree in writing to a longer time.
25         The parties must strictly comply with Central District Local Rules 37-1 and 37-2
26 et seq. (including the joint stipulation re discovery dispute requirement) in any motion
27 associated with this Protective Order.
28         Each such motion must be accompanied by a competent declaration affirming

                                          10              Case No. 2:18-CV-3405-DDP(KSx)
              STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1 that the movant has complied with the meet and confer requirements imposed in the
 2 preceding paragraph. In addition, the Challenging Party may file a motion challenging
 3 a confidentiality designation at any time if there is good cause for doing so, including a
 4 challenge to the designation of a deposition transcript or any portions thereof. Any
 5 motion brought pursuant to this provision must be accompanied by a competent
 6 declaration affirming that the movant has complied with the meet and confer
 7 requirements imposed by the preceding paragraph.
 8         The burden of persuasion in any such challenge proceeding shall be on the
 9 Designating Party, regardless of whether the Designating Party is the moving party or
10 whether such Party sought or opposes judicial intervention. Frivolous challenges, and
11 those made for an improper purpose (e.g., to harass or impose unnecessary expenses
12 and burdens on other parties) may expose the Challenging Party to sanctions. Unless
13 the Designating Party has waived the confidentiality designation by failing to oppose a
14 motion to remove confidentiality as described above, all parties shall continue to afford
15 the material in question the level of protection to which it is entitled under the
16 Producing Party’s designation until the court rules on the challenge.
17         6.4.    Withdrawal of “CONFIDENTIAL” Designation. At its discretion, a
18 Designating Party may remove Protected Material/Confidential Documents from some
19 or all of the protections and provisions of this Stipulation and its associated Protective
20 Order at any time by any of the following methods:
21         (a)     Express Written Withdrawal. A Designating Party may withdraw a
22 “CONFIDENTIAL” designation made to any specified Protected Material /Confidential
23 Documents from some or all of the protections of this Stipulation and its associated
24 Protective Order by an express withdrawal in a writing signed by such Party (or such
25 Party’s Counsel, but not including staff of such Counsel) that specifies and itemizes the
26 Disclosure       or   Discovery    Material   previously    designated    as    Protected
27 Material/Confidential Documents that shall no longer be subject to all or some of the
28 provisions of this Stipulation and Protective Order. Such express withdrawal shall be

                                             11              Case No. 2:18-CV-3405-DDP(KSx)
                 STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1 effective when transmitted or served upon the Receiving Party. If a Designating Party
 2 is withdrawing Protected Material from only some of the provisions/ protections of this
 3 Stipulation and Protective Order, such Party must state which specific provisions are
 4 no longer to be enforced as to the specified material for which confidentiality protection
 5 hereunder is withdrawn: otherwise, such withdrawal shall be construed as a withdrawal
 6 of such material from all of the protections/provisions of this Stipulation and
 7 Protective Order;
 8         (b)     Express Withdrawal on the Record. A Designating Party may withdraw a
 9 “CONFIDENTIAL” designation made to any specified Protected Material/Confidential
10 Documents from all of the provisions/protections of this Stipulation and its associated
11 Protective Order by verbally consenting in court proceedings on the record to such
12 withdrawal – provided that such withdrawal specifies the Disclosure or Discovery
13 Material previously designated as Protected Material/ Confidential Documents that
14 shall no longer be subject to any of the provisions of this Stipulation and Protective
15 Order. A Designating Party is not permitted to withdraw Protected Material from only
16 some of the protections/provisions of this Stipulation and Protective Order by this
17 method;
18         (c)     Implicit Withdrawal by Publication or Failure to Oppose Challenge. A
19 Designating Party shall be construed to have withdrawn a “CONFIDENTIAL”
20 designation made to any specified Protected Material/Confidential Documents from all
21 of the provisions/protections of this Stipulation and Protective Order by either (1)
22 making such Protected Material/Confidential Records part of the public record –
23 including but not limited to attaching such as exhibits to any filing with the court
24 without moving, prior to such filing, for the court to seal such records; or (2) failing to
25 timely oppose a Challenging Party’s motion to remove a “CONFIDENTIAL”
26 designation to specified Protected Material/Confidential Documents. Nothing in this
27 Stipulation and Protective Order shall be construed so as to require any Party to file
28 Protected Material/Confidential Documents under seal, unless expressly specified

                                             12              Case No. 2:18-CV-3405-DDP(KSx)
                 STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1 herein.
 2 7.      ACCESS TO AND USE OF PROTECTED MATERIAL.
 3         7.1.    Basic Principles. A Receiving Party may use Protected Material that is
 4 disclosed or produced by another Party or by a non-party in connection with this case
 5 only for preparing, prosecuting, defending, or attempting to settle this litigation –
 6 up to and including final disposition of the above-entitled action – and not for any other
 7 purpose, including any other litigation or dispute outside the scope of this action. Such
 8 Protected Material may be disclosed only to the categories of persons and under the
 9 conditions described in this Stipulation and its associated Protective Order. When the
10 above entitled litigation has been terminated, a Receiving Party must comply with the
11 provisions of section 11, below (FINAL DISPOSITION).
12         Protected Material must be stored and maintained by a Receiving Party at a
13 location and in a secure manner that ensures that access is limited to the persons
14 authorized under this Stipulation and its Protective Order.
15         7.2.    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
16 ordered by the Court or permitted in writing by the Designating Party, a Receiving
17 Party may disclose any information or item designated CONFIDENTIAL only to:
18         (a)     the Receiving Party’s Outside Counsel of record in this action, as well as
19 employees of such Counsel to whom it is reasonably necessary to disclose the
20 information for this litigation;
21         (b)     the officers, directors, and employees (including House Counsel) of the
22 Receiving Party to whom disclosure is reasonably necessary for this litigation – each of
23 whom, by accepting receipt of such Protected Material, thereby agree to be bound by
24 this Stipulation and Protective Order;
25         (c)     Experts (as defined in this Stipulation and Protective Order) of the
26 Receiving Party to whom disclosure is reasonably necessary for this litigation – each of
27 whom, by accepting receipt of such Protected Material, thereby agree to be bound by
28 this Stipulation and Protective Order;

                                             13              Case No. 2:18-CV-3405-DDP(KSx)
                 STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1         (d)     court reporters, their staffs, and Professional Vendors to whom disclosure
 2 is reasonably necessary for this litigation – each of whom, by accepting receipt of such
 3 Protected Material, thereby agree to be bound by this Stipulation and Protective Order;
 4         (e)     during their depositions, witnesses in the action to whom disclosure is
 5 reasonably necessary – each of whom, by accepting receipt of such Protected Material,
 6 thereby agree to be bound by this Stipulation and Protective Order. Pages of
 7 transcribed deposition testimony or exhibits to depositions that reveal Protected
 8 Material must have a confidential designation affixed by the court reporter to such
 9 pages containing Protected Material and such may not be disclosed to anyone except as
10 permitted under this Stipulation and its Protective Order.
11         (f)      the author or custodian of a document containing the information that
12 constitutes Protected Material, or other person who otherwise possessed or knew the
13 information.
14         (g)     the court and its personnel.
15         7.3.    Notice of Confidentiality. Prior to producing or disclosing Protected
16 Material/Confidential Documents to persons to whom this Stipulation and its
17 Protective Order permits disclosure or production (see section 8.2, supra), a Receiving
18 Party shall provide a copy of this Stipulation and Protective Order to such persons so
19 as to put such persons on notice as to the restrictions imposed upon them herein: except
20 that, for court reporters, Professional Vendors, and for witnesses being provided with
21 Protected Material during a deposition, it shall be sufficient notice for Counsel for the
22 Receiving Party to give the witness a verbal admonition (on the record, for witnesses)
23 regarding the provisions of this Stipulation and its Protective Order and such
24 provisions’ applicability to specified Protected Material at issue.
25         7.4.    Reservation of Rights. Nothing in this Stipulation and Protective Order
26 shall be construed so as to require any Producing Party to designate any records or
27 materials as “CONFIDENTIAL.” Nothing in this Stipulation and Protective Order
28 shall be construed so as to prevent the admission of Protected Material into evidence at

                                             14              Case No. 2:18-CV-3405-DDP(KSx)
                 STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1 the trial of this action, or in any appellate proceedings for this action, solely on the basis
 2 that such Disclosure or Discovery Material has been designated as Protected
 3 Material/Confidential Documents. Notwithstanding the foregoing, nothing in this
 4 Stipulation and Protective Order shall be construed as a waiver of any privileges or of
 5 any rights to object to the use or admission into evidence of any Protected Material in
 6 any proceeding; nor shall anything herein be construed as a concession that any
 7 privileges asserted or objections made are valid or applicable. Nothing in this
 8 Stipulation and Protective Order shall be construed so as to prevent the Designating
 9 Party (or its Counsel or custodian of records) from having access to and using Protected
10 Material designated by that Party in the manner in which such persons or entities would
11 typically use such materials in the normal course of their duties or profession – except
12 that the waiver of confidentiality provisions shall apply (see section 6.4(c), supra).
13         7.5.   Requirement to File Confidential Documents Under Seal. Confidential
14 Documents may be submitted in all law and motion proceedings before the Court if
15 done so under seal pursuant to Federal Rules of Civil Procedure 5.2 and 26 and/or
16 United States District Court, Central District of California Local Rules 79-5.1 and 79-
17 5.2 (as applicable) and pursuant to the provisions of this Stipulation and any associated
18 Order. If any Receiving Party attaches any Confidential Documents to any pleading,
19 motion, or other paper to be filed, lodged, or otherwise submitted to the Court, such
20 Confidential Document(s) shall be filed/lodged under seal pursuant to Federal Rules of
21 Civil Procedure 5.2 and 26 and/or United States District Court, Central District of
22 California Local Rules 79-5.1 and 79-5.2 to the extent applicable. A Party that seeks
23 to file under seal any Protected Material must comply with Civil Local Rule 79-5.
24 Protected Material may only be filed under seal pursuant to a court order
25 authorizing the sealing of the specific Protected Material at issue. If a Party's
26 request to file Protected Material under seal is denied by the court, then the
27 Receiving Party may file the information in the public record unless otherwise
28 instructed by the court.

                                           15              Case No. 2:18-CV-3405-DDP(KSx)
               STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1         However, this paragraph (¶ 7.5) shall not be construed so as to prevent a
 2 Designating Party or counsel from submitting, filing, lodging, or publishing any
 3 document it has previously designated as a Confidential Document without compliance
 4 with this paragraph’s requirement to do so under seal (i.e., a producing-disclosing party
 5 or counsel may submit or publish its own Confidential Documents without being in
 6 violation of the terms of this Stipulation and its Protective Order).
 7         Furthermore, a Receiving Party shall be exempted from the requirements of this
 8 paragraph as to any specifically identified Confidential Document(s) where – prior to
 9 the submission or publication of the Confidential Document(s) at issue – the
10 Designating Party of such specifically identified Confidential Document(s) has
11 waived/withdrawn the protections of this Stipulation and its Protective Order (pursuant
12 to paragraph 6.4, supra).
13         A Receiving Party shall also be exempt from the sealing requirements of this
14 paragraph (¶ 7.5) where the Confidential Documents/Protected Material at issue is/are
15 not documents, records, or information regarding or incorporating:
16         (1)     private, personal information contained in peace officer personnel files
17 (such as social security numbers, driver’s license numbers or comparable personal
18 government identification numbers, residential addresses, compensation or pension or
19 personal property information, credit card numbers or credit information, dates of birth,
20 tax records and information, information related to the identity of an officer’s family
21 members or co-residents, and comparable personal information about the officer or his
22 family);
23         (2)     any internal affairs or comparable investigation by any law enforcement
24 agency into alleged officer misconduct; and/or
25         (3)     the medical records or records of psychiatric or psychological treatment of
26 any peace officer or party to this action.
27         Nothing in this paragraph shall be construed to bind the Court or its authorized
28 staff so as to limit or prevent the publication of any Confidential Documents to the jury

                                             16              Case No. 2:18-CV-3405-DDP(KSx)
                 STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1 or factfinder, at the time of trial of this matter, where the Court has deemed such
 2 Confidential Documents to be admissible into evidence.
 3 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
           IN OTHER LITIGATION.
 4
 5         If a Party is served with a subpoena or a court order issued in other litigation that
 6 compels disclosure of any information or items designated in this action as
 7 “CONFIDENTIAL,” that Party must:
 8         (a) promptly notify in writing the Designating Party, preferably (though not
 9 necessarily) by facsimile or electronic mail. Such notification shall include a copy of
10 the subpoena or court order at issue;
11         (b) promptly notify in writing the party who caused the subpoena or order to
12 issue in the other litigation that some or all of the material covered by the subpoena or
13 order is subject to this Stipulation and its Protective Order. Such notification shall
14 include a copy of this Stipulation and its Protective Order; and
15         (c) cooperate with respect to all reasonable procedures sought to be pursued by
16 all sides in any such situation, while adhering to the terms of this Stipulation and its
17 Protective Order.
18         If the Designating Party timely seeks a protective order, the Party served with the
19 subpoena or court order shall not produce any information designated in this action as
20 “CONFIDENTIAL” before a determination by the court from which the subpoena or
21 order issued, unless the Party has obtained the Designating Party’s permission. The
22 Designating Party shall bear the burden and expense of seeking protection in that court
23 of its confidential material – and nothing in these provisions should be construed as
24 authorizing or encouraging a Receiving Party in this action to disobey a lawful directive
25 from another court.
26         The purpose of this section is to ensure that the affected Party has a meaningful
27 opportunity to preserve its confidentiality interests in the court from which the
28 subpoena or court order issued.

                                          17              Case No. 2:18-CV-3405-DDP(KSx)
              STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1 9.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL.
 2         9.1.   Unauthorized Disclosure of Protected Material.
 3         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 4 Protected Material to any person or in any circumstance not authorized under this
 5 Stipulation and Protective Order, the Receiving Party must immediately:
 6         (a) notify in writing the Designating Party of the unauthorized disclosures;
 7         (b) use its best efforts to retrieve all copies of the Protected Material;
 8         (c) inform the person or persons to whom unauthorized disclosures were made of
 9 all the terms of this Protective Order; and
10         (d) request such person or persons consent to be bound by the Stipulation and
11 Protective Order.
12         9.2.   Inadvertent Production of Privileged or Otherwise Protected Material.
13         When a Producing Party gives notice to Receiving Parties that certain
14 inadvertently produced material is subject to a claim of privilege or other protection, the
15 obligations of the Receiving Parties are those set forth in Federal Rule of Civil
16 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
17 may be established in an e-discovery order that provides for production without prior
18 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
19 parties reach an agreement on the effect of disclosure of a communication or
20 information covered by the attorney-client privilege or work product protection, the
21 parties may incorporate their agreement in this Protective Order, subject to Court
22 approval the stipulated protective order submitted to the court.
23 10.     PUBLICATION OF PROTECTED MATERIAL PROHIBITED.
24         10.1. Filing of Protected Material.
25         Without advance written permission from the Designating Party, or a court order
26 secured after appropriate notice to all interested persons, a Receiving Party may not file
27 in the public record in this action any Protected Material. A Party that seeks to file
28 under seal any Protected Material must comply with the applicable Federal and Local

                                           18              Case No. 2:18-CV-3405-DDP(KSx)
               STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1 Rules.
 2          10.2. Public Dissemination of Protected Material.
 3          A Receiving Party shall not publish, release, post, or disseminate Protected
 4 Material to any persons except those specifically delineated and authorized by this
 5 Stipulation and its Protective Order (see section 7, supra); nor shall a Receiving Party
 6 publish, release, leak, post, or disseminate Protected Material/Confidential Documents
 7 to any news media, member of the press, website, or public forum (except as permitted
 8 under section 7.5 regarding filings with the court in this action and under seal).
 9 11.      FINAL DISPOSITION.
10          Unless otherwise ordered or agreed in writing by the Producing Party, within
11 thirty (30) days after the final termination of this action (defined as the dismissal or
12 entry of judgment by the above named court, or if an appeal is filed, the disposition of
13 the appeal), upon written request by the Producing Party, each Receiving Party must
14 return all Protected Material to the Producing Party – whether retained by the Receiving
15 Party or its Counsel, Experts, Professional Vendors, agents, or any non-party to whom
16 the Receiving Party produced or shared such records or information. As used in this
17 subdivision, “all Protected Material” includes all copies, abstracts, compilations,
18 summaries or any other form of reproducing or capturing any of the Protected Material,
19 regardless of the medium (hardcopy, electronic, or otherwise) in which such Protected
20 Material is stored or retained.
21          In the alternative, at the discretion of the Receiving Party, the Receiving Party
22 may destroy some or all of the Protected Material instead of returning it – unless such
23 Protected Material is an original, in which case, the Receiving Party must obtain the
24 Producing Party’s written consent before destroying such original Protected Material.
25          Whether the Protected Material is returned or destroyed, the Receiving Party
26 must submit a written certification to the Producing Party (and, if not the same person
27 or entity, to the Designating Party) within thirty (30) days of the aforementioned
28 written request by the Designating Party that specifically identifies (by category, where

                                           19              Case No. 2:18-CV-3405-DDP(KSx)
               STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1 appropriate) all the Protected Material that was returned or destroyed and that affirms
 2 that the Receiving Party has not retained any copies, abstracts, compilations, summaries
 3 or other forms of reproducing or capturing any of the Protected material (in any
 4 medium, including but not limited to any hardcopy, electronic or digital copy, or
 5 otherwise).
 6         Notwithstanding this provision, Counsel are entitled to retain an archival copy of
 7 all pleadings, motion papers, transcripts, legal memoranda filed with the court in this
 8 action, as well as any correspondence or attorney work product prepared by Counsel for
 9 the Receiving Party, even if such materials contain Protected Material; however, any
10 such archival copies that contain or constitute Protected Material remain subject to this
11 Protective Order as set forth in Section 4 (DURATION), above. This court shall retain
12 jurisdiction in the event that a Designating Party elects to seek court sanctions for
13 violation of this Stipulation and its Protective Order.
14 12.     MISCELLANEOUS.
15         12.1. Right to Further Relief. Nothing in this Stipulation and its Protective
16 Order abridges the right of any person to seek its modification by the Court in the
17 future.
18         12.2. Right to Assert Other Objections. By stipulating to the entry of a this
19 Protective Order pursuant to this Stipulation, no Party waives any right it otherwise
20 would have to object to disclosing or producing any information or item on any ground
21 not addressed in this Stipulation and its Protective Order. Similarly, no Party waives
22 any right to object on any ground to use in evidence any of the material covered by this
23 Stipulation and its Protective Order.
24 //
25 //
26 //
27 //
28 //

                                          20              Case No. 2:18-CV-3405-DDP(KSx)
              STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
1         12.3. This Stipulation may be signed in counterpart and a facsimile or electronic
2 signature shall be as valid as an original signature.
3         IT IS SO STIPULATED.
4
5
                                        MANNING & KASS
6 DATED: November 26, 2018
                                        ELLROD, RAMIREZ, TRESTER LLP
7
8
9                                       By:      /s/ Lynn L. Carpenter
10                                            Eugene P. Ramirez
                                              Lynn L. Carpenter
11                                            Attorneys for Defendant, OFFICER
12                                            STEPHANIE JOHNIGAN

13
14
15
     DATED: November 26, 2018           OFFICE OF CITY ATTORNEY OF LOS
16                                      ANGELES
17
18
19                                      By:     /s/ Surekha A. Shepherd
                                              Surekha A. Shepherd
20                                            Attorney for Defendants,
21                                            CITY OF LOS ANGELES, and
                                              OFFICERS VERONICA PADILLA,
22                                            ANTONIO RAMIREZ, LIDIA LEON,
                                              GLORIA VELEZ, and JUAN
23                                            GONZALEZ

24
25
26
27
28

                                         21              Case No. 2:18-CV-3405-DDP(KSx)
             STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
 1 DATED: November 26, 2018           LIPELES LAW GROUP, APC
 2
 3
                                      By:    /s/ Andrew T. Magaline
 4
                                            Kevin A. Lipeles
 5                                          Thomas H. Schelly
 6                                          Andrew T. Magaline
                                            Attorneys for Plaintiff,
 7                                          DANIEL TURNER
 8
 9
10 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
11
12
13 DATED: November 28, 2018
14
15
   _________________________
16 Hon. Karen L. Stevenson
17 United States Magistrate Judge
18
19
20
21
22
23
24
25
26
27
28

                                         22              Case No. 2:18-CV-3405-DDP(KSx)
             STIPULATION FOR PROTECTIVE ORDER RE CONFIDENTIAL DOCUMENTS
